Per Curiam : Plaintiff in error was charged in an information with encouraging, aiding, abetting and conniving at the delinquency of a minor female child sixteen years of age and doing acts that directly produced and contributed to conditions which rendered said female child a delinquent. He moved to quash the information but the motion was overruled, and he thereupon pleaded not guilty, waived trial by jury in writing, and upon a trial by the court was found guilty. A motion in arrest of judgment was overruled and plaintiff in error was sentenced to imprisonment for four months in the house of correction and to pay a fine of $100 and costs. That judgment has been affirmed by the Appellate Court, and defendant below has sued out a writ of error from this court. The information charges that plaintiff in error “did unlawfully, willfully and knowingly encourage, aid, cause, abet' and connive at the delinquency of one Dorothy Rochenbusch, a minor female child under the age of eighteen years, to-wit, sixteen years, and did then and there knowingly and willfully do acts that directly produced, promoted and contributed tO' conditions which rendered said Dorothy Rochenbusch a delinquent child, in that the said Robert Wallace did then and there take the said Dorothy Rochenbusch to a room in the Ontario Hotel, at 616 North Clark street, in the city of Chicago, contrary to the form of the statute," etc. The evidence is not preserved by a bill of exceptions. One of the grounds relied upon for a reversal of the judgment is, that the information does not allege plaintiff in error is the parent, legal guardian or custodian of the alleged delinquent child, the contention being that the statute is applicable only to persons standing in loco parentis. The precise question, under the same statute, was before us in People v. Melville, (ante, p. 176,) where the same contention was made by the plaintiff in error in that case and was sustained. It was there held that an information under paragraph 42hb of chapter 38 (Hurd’s Stat. 1913, p. 808,) which failed to allege that the defendant stood in loco parentis to the child named in the information failed to charge a crime. That case is conclusive of this one. The judgments of the Appellate and municipal courts are reversed. 7 . Judgment reversed.